 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11   JON ROSE, an individual,              )       CASE NO. 5:19-cv-00430 AG (SHKx)
12
                                           )
           Plaintiff,                      )       ORDER TO REMAND MATTER
13   vs.                                   )       BACK TO STATE COURT
14                                         )
     COSTCO WHOLESALE                      )
15   CORPORATION, a business entity,       )       District Judge: Hon. Andrew J. Guilford
16   form unknown; DOES 1 through 50,      )       Magistrate Judge:
     inclusive,                            )       Hon. Shashi H. Kewalramani
17                                         )
18         Defendants.                     )       Filed:      January 25, 2019
                                           )       Removed:    March 8, 2019
19

20         Having read and considered the Joint Stipulation to remand matter back to State

21   Court, filed by Plaintiff Jon Rose (“Plaintiff”), and Defendant Costco Wholesale
22
     Corporation (“Defendant”).
23

24   ///
25   ///
26
     ///
27

28   ///
                                               1
     ORDER TO REMAND MATTER                              CASE NO. 5:19-cv-00430 AG (SHKx)
     BACK TO STATE COURT
Case 5:19-cv-00430-AG-SHK Document 17-1 Filed 07/18/19 Page 2 of 2 Page ID #:92



 1         IT IS HEREBY ORDERED that this matter be remanded back to the Superior
 2
     Court of California, County of San Bernardino, Department S33, the Honorable
 3

 4   John M. Tomberlin, effectively immediately.

 5

 6

 7   Dated: July 18, 2019
                                        HONORABLE
                                          NORAB BLE ANDREW J. GUILFORD
 8
                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
     ORDER TO REMAND MATTER                        CASE NO. 5:19-cv-00430 AG (SHKx)
     BACK TO STATE COURT
